8 N.Y.3d 954 (2007)
LANCE BING, Appellant,
v.
FAIRFIELD PRESIDENTIAL MANAGEMENT CORP., Also Known as PRESIDENTIAL FAIRFIELD CORP., et al., Respondents.
FAIRFIELD PRESIDENTIAL ASSOCIATES, Respondent,
v.
LANCE BING, Appellant.
Court of Appeals of the State of New York.
Submitted March 12, 2007.
Decided May 1, 2007.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division entered in these actions commenced in the Civil Court of the City of New York (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).